Judge Mills
delivered the opinion.
This is an appeal from a judgment rendered for improvements, under the occupying claimant laws. One item in the report of commissioners was objected to, but the exception rested on matters of fact, dehors the record, *492The court, after hearing the evidence, overruled the ob-jeciion. No bill of exceptions was sealed, shewing what evidence was introduced — of course the presumption is that the court below decided riglit.
The judgment is therefore affirmed with damages and costs.